internal_revenue_service department of thet eoy uniform issue list no washington dc contact person telephone number n reference to date at g legend taxpayer a company b plan x quantity cc i quantity d cash dear rrr kk rk kkk this is in response to your letters dated date november behalf by your authorized representative in which you request a letter_ruling under sec_402 d internal_revenue_code representations support your ruling_request the following facts and and march of the submitted on your taxpayer a participated in plan x a plan sponsored by company b which your authorized representative asserts meets the qualification requirements under sec_401 a internal_revenue_code and its related trust exempt under sec_501 of the taxpayer a who had not attained age employment with company b on date terminated also in that kkk ek kk kk kkk kkk month taxpayer a requested and received a distribution of his entire account balance from plan x taxpayer a's instructions quantity c shares of company b common_stock were distributed directly to taxpayer a in accordance with the remaining account balance consisting of cash was transferred distributed directly from plan x to individual_retirement_account described in sec_408 of the code the ira pursuant to taxpayer a's election under sec_401 a a ’ of the code thereafter within days of the original distribution taxpayer a transferred quantity d shares of the employer stock distributed from plan x of the code as described in sec_402 to the ira an based on the above facts and representations you through your authorized representative request the following letter_ruling the distribution in one taxable_year of taxpayer a's entire account balance from a qualified_retirement_plan to taxpayer a directly and to the ira pursuant to code sec_401 a a constitutes a qualifying lump sum distribution as that term is defined in code sec_402 d for purposes of code sec_402 e b with respect to your ruling_request code sec_402 provides that an amount actually distributed to a taxpayer by a_trust described in sec_401 which is exempt under sec_501 shall be taxable to the taxpayer in the year of distribution except as otherwise provided in sec_402 code sec_402 db provides that the term lump without regard to the minimum period sum distribution has the meaning given such term by subsection d a of service requirement in subsection d f sec_402 a provides in pertinent part term lump sum distribution means the distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of the employee which becomes payable on account of the employee's separation_from_service froma trust which forms part of a plan described in code section code that the yg xx kak k eae kkk kr ek a a and which is exempt from tax under code section code sec_402 b provides that for purposes of code sec_402 in the case of any lump sum distribution which includes securities_of_the_employer_corporation there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation code sec_402 c provides that for purposes of subparagraph b resulting adjustments to basis shall be determined in accordance with regulations prescribed by the secretary net_unrealized_appreciation and the code sec_402 provides that the term eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in following distributions a qualified_trust except the a any distribution which is one of substantially_equal_periodic_payments not less frequently than annually made - a series of i ii or life expectancy of the for the life employee or the joint lives expectancies of the employee and the employee’s designated_beneficiary or for a period of and years or more or joint life b any distribution to the extent that distribution is required under sec_401 a sec_402 i of the code defines eligible an individual_retirement_account retirement_plan as described in sec_408 retirement annuity described in sec_408 than an endowment_contract the code qualified_retirement_plan plan described in sec_403 iii iv and ii an individual a sec_401 a of an annuity other peete of the code provides generally shall not apply to any transfer a distribution made after the day following the sec_402 that sec_402 of day on which the distributee received the property distributed sec_401 a a of the code provides that a_trust shall constitute a sec_401 qualified_trust only if the plan-of which such trust is a part provides that if the distributee of any eligible_rollover_distribution - i ii an eligible_retirement_plan elects to have such distribution paid directly to and specifies such eligible_retirement_plan to which such distribution is such form and at such time as the plan_administrator may prescribe to be paid in such distribution shall be to trustee transfer to the eligible_retirement_plan so specified in the form of a direct trustee- sec_401 b of the code provides that subparagraph a eligible_rollover_distribution would be includible in gross_income if not transferred as provided in subparagraph a determined without regard to sec_402 shall apply only to the extent that the and a the term ‘eligible rollover_distribution when used in sec_401 of the code has the same meaning as when used in sec_402 of the code the term eligible_retirement_plan when used in sec_401 a sec_408 of the code includes iras defined in and b of the code generally a direct trustee-to-trustee transfer described in sec_401 direct_rollover of of the code constitutes a an eligible_rollover_distribution kaka kk kkk kkk kkk and is entitled to tax-deferred treatment pursuant to sec_402 of the code sec_1 a -1 of the income_tax regulations question and answer provides that an eligible_rollover_distribution that is paid to a direct_rollover is not currently includible in the distributee’s gross_income under code sec_402 c an eligible_retirement_plan in sec_1_401_a_31_-1 of the regulations question and answer provides in pertinent part rollover is rollover_distribution and not a transfer of assets and liabilities a distribution and rollover of the eligible that a direct in this case taxpayer a who had not attained age 4s separated from the service of company b said separation taxpayer a received a distribution of the entire amount standing to his credit under plan x within one taxable_year taxpayer a’s distribution consisted of securities of company b and cash that was transferred directly from plan x to taxpayer a’s ira a result of as taxpayer a’s distribution is a lump sum distribution as that term is used in code sec_402 d furthermore neither the code nor the regulations promulgated thereunder preclude a distribution from being treated a sec_402 e d portion of the distribution is either rolled over oar transferred directly into an ira a lump sum distribution under code section for purposes of sec_402 b even if a thus with respect to your ruling_request we conclude as follows the distribution within one taxable_year of taxpayer to taxpayer a and cash transferred directly from plan x a’s entire account balance of employer_securities from plan x to taxpayer a’s ira pursuant to code sec_401 a described above constitutes a qualifying lump sum distribution as defined in code sec_402 d purposes of code sec_402 b for as dgd waka rr rk kr kr kk this letter_ruling assumes that taxpayer a’s plan x distribution was made in accordance with the terms of plan x meets the requirements of code sec_408 it also assumes that taxpayer a’s ira referenced above a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file with this office this ruling is directed only to the taxpayer that requested it it may not be used or cited by others as precedent sec_6110 of the code provides that sincerely jh e cll chief employee_plans technical branch enclosures deleted copy of letter_ruling form_437 d a
